            Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    A.C. and D.C., parents and natural guardians,
    and on behalf of minor plaintiff, C.C.
                                                                          CIVIL ACTION NO. 20-196
                                 Plaintiff,
                  v.

    OWEN J. ROBERTS SCHOOL DISTRICT

                                 Defendants.


                                              MEMORANDUM OPINION

Rufe, J.                                                                                           March 29, 2021

           This case arises under the Individuals with Disabilities Education Act (“IDEA”) 1 and

Section 504 of the Rehabilitation Act of 1973. 2 C.C., a student with disabilities (“Student”),

attended public school in the Owen J. Roberts School District (“District”) and received special

education services. His parents, A.C. and D.C. (“Parents”), allege that the District failed to

appropriately evaluate Student and failed to fund a requested Independent Educational

Evaluation (“IEE”). The parties have filed cross-motions for disposition on the administrative

record. The narrow issue before the Court is whether to order the District to fund an IEE. 3 For

the reasons explained below, the requested relief is moot, and in the alternative that the decision

of the Hearing Officer’s decision was proper.




1
    20 U.S.C. §§ 1400, et seq.
2
 29 U.S.C. § 794. Parents do not seek any separate relief under § 504 or allege any facts specific to the
Rehabilitation Act, and therefore the Court will not discuss this claim separately.
3
 Parents have filed a separate action relating to a later administrative decision on other claims. See Civil Action No.
20-2046. The parties recently filed cross-motions for judgment on the administrative record in that case.
                 Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 2 of 16




            I.        BACKGROUND

            Student is a gifted child with medical conditions. In the spring of 2016, expressing

concern about Student’s “handwriting, written expression [and] executing functioning,” Parents

consented to a multidisciplinary evaluation of Student. The District found that Student was not

eligible for IDEA services, and instead created a Section 504 agreement for Occupational

Therapy (“OT”) services. 4

            In April 2017, Parents requested another evaluation regarding a suspected “other health

impairment” (“OHI”). 5 On May 30, 2017, the District in response proposed to conduct a full

reevaluation of Student. Parents agreed to a reevaluation, provided that the District did not

conduct cognitive or achievement testing, as the Children’s Hospital of Philadelphia (“CHOP”)

recommended against such testing in light of the fact that Student had sustained three

concussions during the spring of 2017. 6

            On August 3, 2017, the District completed its Evaluation Report (“ER”). 7 The ER

included the observations of the school psychologist, Vicki Maumus; achievement scores from

various tests; reports from the OT provider; behavior ratings from Parents and teachers; clinical

notes and communications from CHOP; and a summary of Student’s academic performance on

District-wide assessments and classroom grades. 8 The ER concluded that Student met the IDEA

criteria for autism, and that Student’s medical impairments (previously diagnosed urinary and

bleeding disorders) met the eligibility criteria for OHI. 9


4
    Special Educ. Hr’g Officer Final Decision and Order at 4–6..
5
    Id. at 7.
6
    Id. at 10.
7
    A.R. at 711.
8
    A.R. at 711–61.
9
    Special Educ. Hr’g Officer Final Decision and Order at 13.

                                                           2
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 3 of 16




           Parents disagreed with the findings of the ER, contending that although Student had

received a clinical diagnosis of autism, the ER incorrectly determined that the IDEA standard

was met. Parents contended that Student should have been diagnosed with a traumatic brain

injury (“TBI”), which was not considered in the ER and which had not been medically

diagnosed. Parents also disagreed with the “OT assessment, the autism conclusion, the pragmatic

language disorder discussions, and . . . the inclusion of the ‘F-Scale’ data and parental input.” 10

However, it was not until the spring of 2019 that Parents requested an Independent Educational

Evaluation (“IEE”). 11 The District denied this request, and filed a Due Process Complaint to

defend the ER. After four administrative hearings, the Hearing Officer issued his final decision

in favor of the District on October 14, 2019. 12 Parents then filed this action.

           Parents argue that the Hearing Officer erred by (1) finding that Parents improperly

conditioned the evaluation; (2) giving little weight to the opinion of Parents’ expert; (3)

determining that the District was not put on notice for a possible TBI diagnosis and (4)

determining that the District’s identification of Student with autism was supported by the

record. 13 The District argues the Hearing Officer’s decision is adequately supported by the

record, and that the Parents’ request for an IEE is not ripe or is moot.

           II.      EVALUATIONS UNDER THE IDEA

           The IDEA requires school districts that receive federal education funding to provide

every child with disabilities with a “free appropriate public education,” commonly referred to as



10
     Id.
11
  The parties dispute the date of this request. Compare Pl.’s Mot. [Doc. No. 10] at 4 (“On February 14, 2019,
Parents requested and independent evaluation.”) with Def.’s Mot. [Doc. No. 11] at 5 (“[O]n April 26, 2019, parents,
through counsel, requested an IEE at public expense . . . .”).
12
     Special Educ. Hr’g Officer Final Decision and Order at 1.
13
     Pl.’s Mot. [Doc. No. 10] at 15.

                                                           3
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 4 of 16




a FAPE. 14 To facilitate the provision of a FAPE, the IDEA requires school districts to conduct

evaluations of each child with a disability at least every three years. 15 In conducting an

evaluation, “the public agency must ... [u]se a variety of assessment tools and strategies to gather

relevant functional, developmental, and academic information about the child ... that may assist

in determining ... [t]he content of the child’s [individualized education plan (“IEP”)].” 16

“Assessments and other evaluation materials include those tailored to assess specific areas of

educational need.” 17 The assessment must include “all areas related to the suspected disability,

including, if appropriate, ... social and emotional status.” 18 The evaluation must be “sufficiently

comprehensive to identify all of the child’s special education and related service needs[.]” 19

Evaluations “are used to determine appropriate educational programs.” 20

            If the parents disagree with a district’s evaluation, they may request an IEE at public

expense. 21 However, the School District has the opportunity to file for an administrative due

process hearing to defend the evaluation. 22 If either party is aggrieved by the findings and



14
  20 U.S.C. § 1412(a)(1). A FAPE is “an educational instruction ‘specially designed . . . to meet the unique needs of
a child with a disability,’ coupled with any ‘related services’ that are ‘required to assist a child with a disability to
benefit from [that instruction].’”Winkelman v. Parma City Sch. Dist., 550 U.S. 516, 524 (2007) (citing 20 U.S.C. §§
1401(26)(A), (29)). If “parents believe that the school district is not providing a FAPE for their child, they may
unilaterally remove [the student] from the school, enroll [the student] in a different school, and seek tuition
reimbursement for the cost of the alternative placement.” Munir v. Pottsville Area Sch. Dist., 723 F.3d 423, 426 (3d
Cir. 2013).
15
     34 C.F.R. § 300.303.
16
     34 C.F.R. § 300.304(b)(1)(ii).
17
     Id. at § 300.304(c)(2).
18
     Id. at § 300.304(c)(4).
19
     Id. at § 300.304(c)(6).
20
   Colonial Sch. Dist. v. N.S., No. 19-1311, 2020 WL 1517562, at *12 (E.D. Pa. Mar. 30, 2020) (brackets and
internal quotation marks omitted) (quoting 34 C.F.R. § 300.304(b)(2)).
21
  34 C.F.R. § 300.502(b)(1). See also M.S. v. Hillsborough Twp. Pub. Sch. Dist., 793 F. Appx. 91, 93 (3d Cir. 2019)
(“[A] publicly funded IEE follows a disputed evaluation by a public agency.”).
22
     Gwendoynne, S. v. West Chester Area Sch. Dist., No. 19-3844, 2-21 WL 949483 at * 14 (E.D. Pa. Mar. 12, 2021).

                                                           4
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 5 of 16




decision reached after such a hearing, the IDEA allows that party to file a civil suit in state or

federal court. 23 The parents may only request an IEE in connection with an existing evaluation; if

the evaluation is more than three years old it is no longer in effect. 24 Additionally, “if a parent

refuses to consent to a proposed public evaluation in the first place, then an IEE at public

expense would not be available since there would be no public evaluation with which the parent

can disagree.” 25

            III.    IDEA STANDARD OF REVIEW

           In IDEA actions, the court “(i) shall receive the records of the administrative

proceedings; (ii) shall hear additional evidence at the request of a party; and (iii) basing its

decision on the preponderance of the evidence, shall grant such relief as the court determines is

appropriate.” 26

           In evaluating such claims, the court applies a “modified de novo” standard of review, 27

and “[a] district court must make its own findings by a preponderance of the evidence.” 28 But the

court must give “due weight” and “deference” to the findings in the administrative

proceedings. 29 Factual findings of the hearing officer, such as whether a school district fulfilled

its FAPE obligations, are considered prima facie correct, and if the reviewing court does not

adhere to them, it must explain why. 30 In addition, credibility determinations based on live


23
     See 20 U.S.C. § 1415(i)(2)(A).
24
     See 20 U.S.C. § 1414(a)(2)(B)(ii).
25
     Assistance to States for the Education of Children With Disabilities, 64 Fed. Reg. 12608 (Mar. 12, 1999).
26
     20 U.S.C. § 1415(i)(2)(C).
27
     S.H. v. State-Operated Sch. Dist. of City of Newark, 336 F.3d 260, 270 (3d Cir. 2003).
28
  Shore Reg’l High Sch. Bd. of Educ. v. P.S., 381 F.3d 194, 199 (3d Cir. 2004) (citing 20 U.S.C.
§ 1415(1)(2)(B)(iii)).
29
     D.S. v. Bayonne Bd. of Educ., 602 F.3d 553, 564 (3d Cir. 2010).
30
  Id. (quoting S.H., 336 F.3d at 270); see also D.K. v. Abington Sch. Dist., 696 F.3d 233, 243 (3d Cir. 2012) (noting
that such factual findings are subject to clear error review).

                                                            5
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 6 of 16




testimony are given “special weight,” and the court must accept them “unless the non-

testimonial, extrinsic evidence in the record would justify a contrary conclusion . . . .” 31

           The hearing officer’s legal conclusions are reviewed de novo. 32 “The party challenging

the administrative decision bears the burden of persuasion before the district court as to each

claim challenged.” 33 In reviewing the Hearing Officer’s determination, the Court must consider

the evidence within the administrative record, including the Hearing Officer’s decision, the

hearing transcripts, and various administrative exhibits introduced by both parties.

           IV.      DISCUSSION

                    A. Parents’ Request is Moot

           The ER was completed on August 3, 2017, and Parents objected to it and sought an IEE

more than 18 months later, in the Spring of 2019. The request for an IEE was made within the

three-year period that the evaluation was in effect and during the two-year statute of limitations

to request a due-process hearing. 34 However, the District argues that after the 2017 ER, it offered

three times to conduct a reevaluation and that Parents refused to consent. The District argues that

this refusal precludes the Parents’ IEE request now and further argues that because the 2017 ER

is now no longer in effect, the case is moot.

           The Court of Appeals for the Eleventh Circuit has held that “[t]he parental right to an IEE

is not an end in itself; rather, it serves the purpose of furnishing parents with the independent

expertise and information they need to confirm or disagree with an extant, school-district-


31
  Carlisle Area Sch. v. Scott P., 62 F.3d 520, 529 (3d Cir. 1995); see also Shore, 381 F.3d at 199 (“In this context[,]
the word ‘justify’ demands essentially the same standard of review given to a trial court’s findings of fact by a
federal appellate court.”).
32
     S.H., 336 F.3d at 270.
33
     Ridley Sch. Dist. v. M.R., 680 F.3d 260, 270 (3d Cir. 2012).
34
  See 20 U.S.C. § 1415(b)(6)(B). See also Pl.’s Mot. [Ex. A, Doc. No. 10] at 1–2 (explaining that the Due Process
hearing initiated on March 8, 2019 was in regard to August 3, 2017 ER).

                                                            6
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 7 of 16




conducted evaluation.” 35 Thus, if the evaluation is no longer in effect, “the relief the Parents

seek—an order directing the District to pay for an IEE—will no longer redress the procedural

injury they allege. Were we now to direct the District Court to order the District to pay for an

IEE, it would not empower the Parents to participate in the IEP process.” 36 In this case, by the

time the administrative proceedings concluded, this suit was filed, and the parties completed

briefing, more than three years had elapsed. The 2017 ER is inoperative and Parents’ request for

an IEE moot. 37 However, because the Third Circuit does not appear to have ruled on this issue of

mootness, the Court will address the merits of the claim so that the record is complete.

                    B. Parents Did Not Improperly Condition the Evaluation

           Parents argue that the Hearing Officer erred by finding that they improperly conditioned

the evaluation. 38 Both parties agree that when Parents consented to the 2017 evaluation,

Student’s mother wrote on the form: “CHOP doctors stated that cognitive achievement

assessments at this time would not be valid due to multiple concussions.” 39 The Hearing Officer

determined that “the failure to consent to a comprehensive evaluation is unnecessarily delaying

the IDEA FAPE process,” and noted that a “parent’s imposition of restrictions on a district




35
     T.P. v. Bryan Cnty. Sch. Dist., 792 F.3d 1284, 1293 (11th Cir. 2015).
36
     Id.
37
  Cf. M.S. v. Hillsborough Twp. Pub. Sch. Dist., 793 F. App’x. 91, 92 (3d Cir. 2019) (holding that the school district
was not obligated to pay for an IEE because the parents did not object to the publicly funded evaluation during the
three years it was in effect). In its Counterclaim, the District contended that Parents’ request for an IEE was also
moot because Student had moved outside District boundaries. Counterclaim [Doc. No. 3] at 26. This argument has
not been pursued, other than in a footnote. Def.’s Mot. [Doc. No. 11] at 8 n.13. Although the law on this issue is not
well developed, the Court of Appeals has generally held that “to comply with the IDEA, a school district no longer
responsible for educating a child must still be held responsible for its past transgressions.” D.F. v. Collingswood
Borough Bd. of Educ., 694 F.3d 488, 497 (3d Cir. 2012). The Court does not hold that the claim is moot on this
basis.
38
     Pl.’s Mot. [Ex. A, Doc. No. 10] at 16.
39
     Def.’s Resp. in Opp’n [Doc. No. 14] at 11.

                                                            7
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 8 of 16




evaluation may be viewed as a denial of consent.” 40 Parents contend that this determination is

incorrect. 41 The District disagrees, arguing that the Hearing Officer “rightly construed [this note]

as a conditioning of the evaluation.” 42

            If the Hearing Officer found that Parents had denied consent for the August 3, 2017 ER,

then Parents would not be entitled to an IEE. As the Hearing Officer’s decision notes, extensive

demands and conditions placed on an evaluation or revaluation may constitute a denial of

consent. 43 However, to constitute a denial of consent, the conditions must effectively prevent the

school district from completing the evaluation. 44 Here, the 2017 ER was completed, taking into

account Parents’ condition as to testing, which was based on the recommendation of Student’s

medical team. While Parents’ note did condition the evaluation, it did not do so in a manner so

extreme as to render the consent ineffective. Despite arguing that Parents improperly conditioned

the evaluation, the District otherwise stands by the ER, and the Hearing Officer fully addressed

the adequacy of the ER, to which the Court now turns. 45

                    C. The Hearing Officer Operated within his Discretion in Assigning Less
                       Weight to Parents’ Expert

            When a hearing officer has “heard live testimony and determined that one witness is

more credible than another witness, [the hearing officer’s] determination is due special

weight.” 46 A district court must accept these credibility determinations unless the aggrieved


40
   Special Educ. Hr’g Officer Final Decision and Order at 30 n.18 (citing G.J. v. Muscogee Cnty. Sch. Dist, 668 F.3d
1258 (11th Cir. 2012)).
41
     Pl.’s Mot. [Ex. A, Doc. No. 10] at 17.
42
     Def.’s Resp. in Opp’n [Doc. No. 14] at 12.
43
     G.J., 668 F.3d at 1264–65.
44
     Id. at 1262.
45
     Special Educ. Hr’g Officer Final Decision and Order at 25.
46
   Bayonne, 602 F.3d at 564 (internal citation omitted). An expert’s opinion is not extrinsic evidence in the record.
Id.

                                                           8
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 9 of 16




party can point to “non-testimonial extrinsic evidence in the record [that] would justify a

contrary conclusion.” 47

           Parents contend that the Hearing Officer erred by effectively disregarding the testimony

of their expert, the school psychologist Ms. Lorraine. 48 The Hearing Officer determined that:

           While the expert’s credentials and experience in public schools is substantial, her
           failure to observe[] the Student in school, test the Student, discuss the Student
           with the Parents, discuss the Student with the District or the Student’s third-
           [party] medical staff or review all of the then existing school records, data, emails
           and documents otherwise available and known to the evaluation team, at the time
           they made the decisions at issue here, makes her opinions/testimony less
           persuasive, cogent and weighty when compared and contrasted with the District’s
           staff testimony about the Student. 49

           The Third Circuit has held, in a analogous case, that the fact that an expert “had neither

met nor observed Student[]” was a legitimate ground for finding the testimony unpersuasive. 50

Parents argue that the “lack of context and nuance” in that decision “effectively forecloses

parental expert testimony.” 51 But the Hearing Officer had a “permissible basis for discounting

[the expert’s] testimony” by concluding that the witnesses for the school district had “superior

knowledge of [the student’s] behavior.” 52 Ms. Lorraine did not meet Student or review any

documents not included in the ER. Instead, she identified ways in which she concluded the ER

was insufficient. For example, she testified that the ER should have included relevant evidence

and background information, such that it was unnecessary to review other documents, rather than




47
     Id.
48
     Pl.’s Mot. [Ex. A, Doc. No. 10] at 7.
49
     Id. at 7–8 (citing Special Educ. Hr’g Officer Final Decision and Order at 17).
50
     A.H. v. Colonial Sch. Dist., 779 F. App’x 90, 95 (3d Cir. 2019).
51
     Special Educ. Hr’g Officer Final Decision and Order at 11.
52
     A.H., 779 F. App’x. at 95.

                                                             9
            Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 10 of 16




assume that a reader would have that information. 53 Ms. Lorraine did not testify as to whether or

not the clinical or the educational diagnosis of autism was correct, but explained what she

identified as deficiencies in the ER’s discussion of the issue. 54 The Hearing Officer did not err in

assigning more weight to the testimony of those with knowledge of Student.

                     D. The District did not Err by Failing to Evaluate Student for a Traumatic
                        Brain Injury and by Identifying Student with Autism

           The ER identified Student as a person with autism for purposes of the IDEA and the

Hearing Officer concluded that the District’s decision was made as part of a comprehensive

assessment. Parents disagree with this conclusion and argue that the Hearing Officer should have

determined instead that the District violated its responsibilities by failing to evaluate Student for

a TBI after he had suffered several concussions. The District did not address the possibility of a

TBI diagnosis in the ER, and the Hearing Officer concluded that the District “did not know, and

need not have known, that the Student was otherwise suspected of having a TBI or in need [of]

specially-designed instruction.” 55

                1.           TBI was not an area of suspected disability

           Under the IDEA, schools have a responsibility known as “Child Find” to “identify and

evaluate all students who are reasonably suspected of having a disability . . . .” 56 Schools must

assess students in “all areas of suspected disability.” 57 If a school knows or reasonably should

know that the student might have a particular disability, it has an obligation to evaluate the



53
     A.R. at 255.
54
  A.R. at 241–42, 249 (testifying that “in my opinion given the information that’s here, the diagnosis could be
accurate.”).
55
     Special Educ. Hr’g Officer Final Decision and Order at 30.
56
  D.K., 696 F.3d at 249 (quoting P.P. v. West Chester Area Sch. Dist., 585 F.3d 727, 738 (3d Cir. 2009)). See also
20 U.S.C. § 1412(a)(3); 34 C.F.R. § 300.111.
57
     20 U.S.C. § 1414(b)(3)(B).

                                                          10
            Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 11 of 16




student for that disability. 58 An evaluation should be tailored to the specific areas in which a

student is struggling, and “need not be designed to identify and diagnose every possible

disability.” 59 The child find requirement is violated where “school officials overlooked clear

signs of disability and were negligent in failing to order testing . . .” 60 Here, Parents contend that

the District knew or reasonably should have known that Student might have a TBI, and shirked

its responsibility to evaluate him for that disability. 61

           Under the IDEA, a TBI is defined as “an acquired injury to the brain caused by an

external physical force, resulting in total or partial functional disability or psychosocial

impairment, or both, that adversely affects a child’s educational performance.” 62 A TBI may

affect the ability to take tests and exams, follow complex directions, or learn new skills. 63

           The Hearing Officer found that the letters from CHOP showed that while Student was

being treated for the concussion, CHOP “did not diagnose the Student with a TBI or identify any

of the common characteristics of a person with an IDEA TBI disability.” 64 To disturb these

conclusions, Parents must either produce new evidence or point to contrary evidence in the

record. 65 Parents contend that CHOP “does not speak in term of the IDEA and need not use the




58
     Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 253 (3d Cir. 1999).
59
     D.K., 696 F.3d at 250.
60
     Bd. of Educ. of Fayette Cnty. v. L.M., 478 F.3d 307, 313 (6th Cir. 2007) (internal citation omitted).
61
     Compl. [Doc. No. 1] ¶ 2.
62
     34 C.F.R. § 300.8(c)(12).
63
     Id.
64
     Special Educ. Hr’g Officer Final Decision and Order at 28.
65
  S.H. , 336 F.3d at 270 (“A federal district court reviewing the administrative fact finder . . . [is] required to defer
to the ALJ’s factual findings unless it can point to contrary non-testimonial extrinsic evidence on the record.”). No
new evidence was submitted in this action.

                                                            11
            Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 12 of 16




term TBI,” 66 and that the Hearing Officer misinterpreted or failed to consider the information

from CHOP. The Court disagrees.

           The records referenced by the Hearing Officer show that CHOP noted on March 2, 2017,

that Student had suffered a concussion, was under medical care, and identified certain

accommodations and limitations while he recovered. 67 On March 17, CHOP reported that

Student had a normal cognitive exam, a normal physical exam, and experienced no symptoms. 68

           An evaluation at CHOP on May 19, 2017, reported Student had “two recent concussions”

and presented “with disruptive and oppositional behavior.” 69 The evaluation further stated that

“[p]er report and chart review, [Student] has a history of worsening behavior over the past few

months made acutely worse following two separate concussions which occurred 3 weeks ago.” 70

The evaluation also stated that Student had a negative CT head scan on May 5, 2017. 71 The

evaluation further stated that Student’s mother had reported that he had sensory seeking

behavior, and that his “current principal who has known him for years also has concerns about

autism spectrum disorder.” 72 The evaluation included an impression of “Autism Spectrum

Disorder, mild, high functioning” based on “parental report, parent rating scales, and encounter

diagnosis.” 73




66
     Pl.’s Mot. [Ex. A, Doc. No. 10] at 12.
67
     A.R. at 897–98.
68
     A.R. at 908.
69
     A.R. at 726. This report was summarized in the ER.
70
     A.R. at 726.
71
     A.R. at 726.
72
     A.R. at 726.
73
     A.R. at 728.

                                                          12
            Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 13 of 16




           On May 20, 2017, CHOP wrote that Student had been diagnosed with a concussion in

early May, and that “[d]uring his recent hospitalization he was diagnosed with Autism Spectrum

Disorder and he did not demonstrate headaches, dizziness, or other symptoms concerning for a

severe concussion.” 74 By a May 26, 2017 “Note for School,” CHOP certified that Student was

hospitalized for a concussion, and advised that Student should be monitored for symptoms,

including being tired, distracted, or frustrated. 75 A follow-up letter on June 2, 2017, noted that

Student’s “[b]ehavior changes continue to occur since early May,” and stated that

“[n]europsychology testing is not appropriate for a student who is actively being treated for

concussion.” 76

           The documents from CHOP convey that Student was not demonstrating severe symptoms

from the concussions and that the CT scan was negative. Although the May 19 evaluation noted

that “[p]er report and chart review” Student’s behavior had worsened since the then-recent

concussions, the record does not show that any medical professional considered that Student

suffered permanent injury from the concussions. The Hearing Officer did not err in concluding

that in the absence of the symptoms of a TBI, the fact that Student had suffered concussions did

not constitute a reasonable suspicion requiring the District to evaluate for the disability, and there

was no Child Find violation by the District. 77

            The Hearing Officer found that even if the concussions had led to a TBI, there were no

“signs that a TBI or a concussion adversely affected the Student’s academic performance,” or



74
     A.R. at 917.
75
     A.R. at 920–21.
76
     A.R. at 924.
77
  See Perrin v. Warrior Run Sch. Dist., No. 13-2946, 2015 WL 6746306, at * 14 (M.D. Pa. Sept. 16, 2015) (holding
that concussions do not themselves compel a finding of special education), report and recommendation adopted,
2015 WL 6746227 (M.D. Pa. Nov. 4, 2015).

                                                      13
             Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 14 of 16




any areas of functioning such as cognition, language, or information processing, as required by

the regulations. 78 Therefore, the Hearing Officer determined that even if there were reason to

look for a TBI, a disability or an injury, such as a concussion, entitles a student to services only if

it limits a major life function or adversely affects the child’s ability to access education, which

was not the case here 79 This conclusion is supported by the record; Student’s superior grades

continued (although, as Parents note, some assignments were not required to be completed,

especially as the end of the school year approached) and the teachers did not report Student

having difficulties associated with a TBI.

                    2.         The ER Properly Set Forth the Basis for the Identification of Autism

            The Hearing Officer determined that the District had conducted a comprehensive review

that supported the determination that Student was eligible for services as a person with autism. 80

Parents contend that the record was insufficient to support the IDEA identification of autism in

the August 2017 ER. 81 Under the educational definition, autism

                  (i)     means a developmental disability significantly affecting verbal and
                          nonverbal communication and social interaction, generally evident
                          before age three, that adversely affects a child’s educational
                          performance. Other characteristics often associated with autism are
                          engagement in repetitive activities and stereotyped movements,
                          resistance to environmental change or change in daily routines, and
                          unusual responses to sensory experiences.
                           ...
                  (iii)   A child who manifests the characteristics of autism after age three could
                          be identified as having autism if the criteria in paragraph (c)(1)(i) of this
                          section are satisfied. 82



78
     Special Educ. Hr’g Officer Final Decision and Order at 29 (citing 34 CFR § 300.8(c)).
79
     See id. at 29–30.
80
     Id. at 25.
81
     Pl.’s Mot. [Ex. A, Doc. No. 10] at 22.
82
     34 C.F.R. §300.8(c)(1).

                                                          14
            Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 15 of 16




           Parents contend that the record does not include enough evidence to meet this definition,

and that, even if the diagnosis had been correct, there is no evidence that, as a result of autism,

Student required special education services. The ER shows that Ms. Maumus evaluated Student

on scales used to assess autism (the ASRS) and behavior based on information from teachers and

Student’s mother, reviewed Student’s educational records and medical information (including

the evaluation from CHOP discussed above), and conducted a limited classroom observation.

           After a full review of the relevant information, the evaluator noted inconsistent results

between home and school regarding Student’s behaviors, with his mother’s ratings seeming to

meet the criteria for Autism Spectrum Disorder while the teacher ratings reflected “average”

behaviors. 83 The examiner stated that it was unclear “if a more appropriate diagnosis is Social

(Pragmatic) Communication Disorder or Autism Spectrum Disorder[;]” 84 determined that

Student “does require social skills instruction as well as speech/language therapy in the area of

social language;” and concluded that because social (pragmatic) communication disorder “is not

one of the IDEA educational disabilities, an eligibility criteria of Autism will be given at this

time in order for [Student] to receive support that addresses his current needs.” 85

           Ms. Maumus testified before the Hearing Officer that “[i]f a child is exhibiting deficits in

social pragmatic language, then autism most probably is an accurate diagnosis for that.” 86 Ms.

Maumus further testified as to all of the information she considered at the time in making the

most appropriate classification. 87 Upon consideration of the record, the Court agrees with the


83
  Parents also argue that the District should have interviewed Student’s father, whose ratings differed from those of
the mother, but have not shown that this was required, as the ER took into account differing ratings.
84
     A.R. at 757.
85
     A.R. at 757.
86
     A.R. at 423.
87
     A.R. at 436.

                                                         15
            Case 2:20-cv-00196-CMR Document 19 Filed 03/29/21 Page 16 of 16




Decision that the 2017 ER was sufficiently comprehensive to identify all of the child’s special

education and related service needs.

           V.        ATTORNEY’S FEES

           A court may award attorney’s fees to a “prevailing party” who brought suit under the

IDEA. 88 Both parties request an award of counsel fees. Plaintiffs did not prevail and therefore

are not entitled to fees, 89 but the Court does not find that Plaintiffs’ actions were frivolous,

unreasonable, or without foundation. Therefore, the Court declines to award attorney’s fees to

the District. 90

           VI.       CONCLUSION

           Cases under the IDEA are often complex and are of great importance to parents, students,

and the district. This is reflected by the thoroughness of the parties’ briefing, and the vehemence

with which the arguments were pressed. The Court has reviewed the record and concludes that

the limited issue of the funding of an IEE based on the 2017 Evaluation is moot, and that in the

alternative, there is no basis to disturb the Hearing Officer’s decision. An appropriate order will

be entered.




88
     20 U.S.C. § 1415(i)(3)(B)(i)(I).
 Jack J. v. Coatesville Ara Sch. Dist., No. 17-3793, 2018 WL 3397552, at *16 (E.D. Pa. July 12, 2018) (citing
89

Hannah L. v. Downingtown Area Sch. Dist., No. 12-4595, 2014 WL 3709980, at *8 (E.D. Pa. July 24, 2014)).
90
     20 U.S.C. § 1415(i)(3)(B)(i)(II)–(III).

                                                       16
